18 So. 3d 1258 (2009)
Robert BOUNDY, Appellant,
v.
The SCHOOL BOARD OF MIAMI-DADE COUNTY, Appellee.
No. 3D09-54.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Herdman & Sakellarides and Mark Herdman, Clearwater, for appellant.
Jean Marie Middleton, for appellee.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.
*1259 PER CURIAM.
This appeal is from the action of the School Board entered pursuant to Boundy v. School Board of Miami-Dade County, 994 So. 2d 433 (Fla. 3d DCA 2008), which remanded the case for the Board to make specific rulings on each of the employee's exceptions to the disciplinary order of the administrative law judge against him. We find that the Board properly adhered to the directions of this court and that no other error is appropriately presented.
Affirmed.